DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a conveyance unit (corresponding to 408, 409 in the instant disclosure), a measurement portion (corresponding to 551 in the instant disclosure), a light receiving portion (corresponding to 551a in the instant disclosure), a first movement unit (corresponding to 530 in the instant disclosure), a second movement unit (corresponding to 550 in the instant disclosure), a first abutment unit (corresponding to one of 554 in the instant disclosure), a second abutment unit (corresponding to one of 554 in the instant disclosure), a third abutment unit (corresponding to one of 555 in the instant disclosure), and a fourth abutment unit (corresponding to one of 555 in the instant disclosure) in claims 1-6 and an image forming unit (corresponding to at least one of 120, 121, 122, and 123 in the instant disclosure) and a measurement unit (corresponding to 500 in the instant disclosure) in claim 6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the image forming apparatus and the measurement apparatus comprising a first movement unit configured to move the measurement portion in a predetermined direction orthogonal to the conveyance direction; a second movement unit configured to move the measurement portion to a first position and a second position further apart from the sheet than the first position, wherein when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth abutment member are brought into abutment against the sheet earlier than the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuronuma (US PGPub 2013/0135650 A1) teaches a measurement apparatus (figure 1) with measurement portion (18), a first movement unit (paragraphs [0092]-[0093]) and a second movement unit (19, 21) and a third abutment member (one of 20) and a fourth abutment member (the other of 20); however, Kuronuma does not teach or suggest a first abutment member and second abutment member wherein when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth abutment member are brought into abutment against the sheet earlier than the first abutment member, and wherein, when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth 
Osakabe (US PGPub 2009/0244652 A1) teaches a measurement apparatus (21) with a measurement portion (20), a first movement unit (paragraph [0045]), and first-fourth abutment units (30), however, Osakabe does not teach or suggest a second movement unit, wherein when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth abutment member are brought into abutment against the sheet earlier than the first abutment member, and wherein, when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth abutment member are brought into abutment against the sheet earlier than the second abutment member in combination as claimed.
Komori (JP 2015210436 A) teaches a measurement apparatus (M2) with a measurement portion (13), a second movement unit (18), and third and fourth abutment members (68); however, Komori does not teach or suggest wherein when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth abutment member are brought into abutment against the sheet earlier than the first abutment member, and wherein, when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth abutment member are brought into abutment against the sheet earlier than the second abutment member in combination as claimed.

Ohba (EP 1030513 A2) teaches a measurement apparatus (figure 4) including a measurement portion (144), a first movement unit (comprising 120, 122, 128, and 132), a first-third abutment unit (150); however, Ohba does not teach or suggest a second movement unit, wherein when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth abutment member are brought into abutment against the sheet earlier than the first abutment member, and wherein, when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth abutment member are brought into abutment against the sheet earlier than the second abutment member in combination as claimed.
Kawatsu (EP 3383015 A1) teaches a measurement apparatus (figures 3 and 8) including a measurement portion (70) and a first-fourth abutment member (c1-c4); however, Kawatsu does not teach or suggest a first movement unit, a second 
Suzuki et al. (6,000,776) teaches a measurement apparatus (14 and 76) with a measurement portion (73), a first movement unit (comprising 65, 66), and two abutment members (78a, 78b); however, Suzuki et al. does not teach or suggest a second movement unit, wherein when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth abutment member are brought into abutment against the sheet earlier than the first abutment member, and wherein, when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth abutment member are brought into abutment against the sheet earlier than the second abutment member in combination as claimed.
Leon (7,827,908) teaches an apparatus (figures 1 and 5) with a second movement unit (520) and a first abutment member (130) and a third abutment member 120, wherein when the second movement unit moves the apparatus from the second position (figure 1a) to the first position (figure 1b), the third abutment member is brought into abutment against the sheet earlier than the first abutment member (figures 1 and 5); however, Leon does not teach or suggest a measurement portion, a second abutment member, a fourth abutment member, wherein when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth abutment member are brought into abutment against the sheet earlier than the first abutment member, and wherein, when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth abutment member are brought into abutment against the sheet earlier than the second abutment member in combination as claimed.
Amano (5,308,173) teaches an apparatus (1) with a first and second movement unit (the user) and first-fourth abutment members (8,9; see figures 2-4); however, Amano does not teach or suggest wherein when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth abutment member are brought into abutment against the sheet earlier than the first abutment member, and wherein, when the measurement portion is moved from the second position to the first position by the second movement unit, the third abutment member and the fourth abutment member are brought into abutment against the sheet earlier than the second abutment member in combination as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853